Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        13-NOV-2019
                                                        03:12 PM
                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


   TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP, also known as
      KAMEHAMEHA SCHOOLS, Respondents/Plaintiffs-Counterclaim
                        Defendants-Appellees,

                                   vs.

  RONALD G.S. AU, Petitioner/Defendant-Counterclaimant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 13-1-0420)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Counterclaimant-Appellant’s
 Application for Writ of Certiorari, filed on September 19, 2019,
 is hereby accepted.
           IT IS FURTHER ORDERED that no oral argument will be
 held in this case.    Any party may, within ten days and pursuant
 to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
 for retention of oral argument.
           DATED: Honolulu, Hawaiʻi, November 13, 2019.
                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson